DETAILED ACTION
This Non-Final office action is responsive to communications: RCE filed 03/26/2021.
Applicant amended claim 1; added new claim 21. Claim 3 is in cancelled status. Claims 1-2, 4-21 are pending. Claims 1, 11, and 18 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  03/26/2021 has been entered.

Communication/ Interview 
	Multiple attempts were made to contact applicant rep to discuss informality issues in the application. Brief telephonic communication was established on 05/05/2021 with Anthony King (at Tel: 949-387-2885, Ext 201) where some informalities  (e.g. claims 8-10) were discussed. However, it was discussed that informality issues will be listed in an office action. Applicant’s co-operation was sought to correct any other additional informality.
Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
4. 	Claims 1-2, 4-21 are objected to because of the following language informalities (problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner):  

Claim 1, lines 11-12 recite “…a first level shifter for transferring the input data signal from the second voltage to the first voltage…” The language “voltage” alone in this context is subject to multiple interpretations, the language is objected to.  It appears that the limitation would be clear and would better serve the purpose if its is re-written as  “…a first level shifter for transferring the input data signal from the second voltage domain to the first voltage domain…”. See e.g. spec para [00033] for voltage domain. Using “voltage domain” is more appropriate in this context and the term “domain” needs to be added after voltage.
Similarly, claim 2, line 4 recites “..transferring an input control signal from the second voltage to the first voltage…” The correct recitation should be “..transferring an input control signal from the second voltage domain to the first voltage domain…”
Similarly, Claim 11, lines 6-7, recites “…a first level shifter for converting a power domain from the second voltage to the first voltage…”. The correct recitation should be “…a first level shifter for converting a power domain from the second voltage domain to the first voltage domain…”
Similarly, Claim 18, lines 6-7, recites “…a first level shifter for converting a power domain from the second voltage to the first voltage…”. The correct recitation should be “…a first level shifter for converting a power domain from the second voltage domain to the first voltage domain…”
All dependent claims inclusive of claims 1-2, 4-21 are objected under this category.
Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, language, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 8 and 9 are vague and indefinite because they depend on cancelled claims. It is not clear what are the proper dependency of those claims and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claim 10 is also rejected under the same category.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0025981 A1),  in view of Katoch (US 2013/0135946 A1). Further supported by  Zheng et al. (US 8,971,133 B1) and Shukuri et al. (US 2002/0012272 A1) for limitation analysis.
Regarding independent claim 1, Evans teaches a dual rail memory operable at a first voltage and a second voltage (Fig. 5: 500, operable in VDDA and VDD), 
the dual rail memory comprising: 
a memory array (Fig. 5: 505 core) that operates at the first voltage (para [0029], lines 2-3: core operate at higher VDDA); 
a word line driver circuit (para [0030], line 24: "word line drivers" associated with Fig. 5 circuitry not shown, but shown in Fig. 1) configured to drive a word line of the memory array to the first voltage (para [0020], lines 19-22: word line drivers without the level shifter in Fig. 5 to drive WL voltage to VDDA); and 
a data path (Fig. 5: 550, 570, 560. Data path is interpreted broadly since claim does not define physical constitution of data path) configured to transmit an input data signal or an output data signal (para [0033]: IO block to transmit input/output "data"), 
wherein the data path includes: 
a bit line pre-charger (para [0052]: “control level shifter circuits” configuration and functionality teaches bit line precharging. The limitation is further supported by Katoch para [0026]: “precharge circuit”);
a read circuit for transmitting the output data signal (Evans Fig. 5: 560 and 550 combined “data output” level shifters used for write. The limitation is further supported by Zheng Fig. 2: 120, 130 where read circuit in data path is defined);
a write circuit (Fig. 5: 570 and 550 combined data input level shifters used for write) for transmitting the input data signal (Fig. 5 data input path shown); 
a first level shifter (Fig. 1: 570, 560) for transferring the input data signal from the second voltage to the first voltage (Evans para [0033], lines 17-21: VDD to VDDA. The limitation is further supported by Zheng Fig. 7A: 355, Fig. 6: 340, and Fig. 2 configuration in context of col. 12, lines 45-59: where it is taught that level shifting circuit is used to transfer input signal from low voltage domain to high voltage domain); and 

wherein the data path is configured to operate at both the first and second voltages (Evans para [0033], lines 5-15: level shifters operate at both voltages and as a result as defined above, data path and control circuit operate at both voltages. The limitation is further supported by Zheng Fig. 2 configuration where it is taught that data path components 110, 107 operates at both VDDP, VDDC voltages), 

Evans is silent with respect to remaining provisions of this claim as it pertains to BIST circuit details.
Katoch teaches  - 
a first built-in self-test (BIST) multiplexer coupled between the first level shifter and the write circuit (KATOCH para [0012] teaches control circuit contains “test related circuits” and control circuit is located between Fig. 3: 260 and Fig. 3: 240 which satisfies the location limitation. Limitation is further supported by Sukuri Fig. 14: BIST 332 located between level shifter 324 and DRAM 325 read/ write peripherals ); 
the first BIST multiplexer is configured to operate at the first voltage, and the first voltage is higher than the second voltage (KATOCH teaches control circuit can operate both VDD and VDDM. Limitation is further supported by Sukuri para [0128]: memory and BIST operate at the same voltage and memory voltage is higher than peripheral voltage).
Evans and Katoch are in analogous field of art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Katoch into the teachings of Evans such that a BIST circuit can be employed in the apparatus  in order to implement memory testing and memory cell repair scheme for improving manufacturing yield.

9.	Claims 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0025981 A1) and Katoch (US 2013/0135946 A1), in view of Zheng et al. (US 8,971,133 B1).
Regarding claim 4, Evans and Katoch teach the dual rail memory of claim 1. 
Katoch teaches wherein the write circuit (Fig. 3: 250, 240 combined) includes a data in latch (Fig. 3: 305 latch and 355 combined), a write driver (para [0013]: write  and 
Zheng teaches write column mux (See Fig. 2: 125, see col. 8, lines 18-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Katoch and Zheng into the teachings of Evans such write circuit with latch, write driver, write column mux can be employed in the apparatus to reduce write error. 
Regarding claim 5, Evans, Katoch, and Zheng teach the dual rail memory of claim 4, wherein the data in latch is coupled between the first BIST multiplexer and the write driver (The term couple is very broad. Arranging and rearranging components in a read and write path is general and the limitations are known to ordinary skill in the art) 
Regarding claim 6, Evans, Katoch, and Zheng teach the dual rail memory of claim 4, wherein the first BIST multiplexer is between the first level shifter and the data in latch (The limitation of physical arrangement is very broad. Arranging and rearranging components physically in a read and write path is general and does not alter any function and the limitations are known to ordinary skill in the art).
Regarding claim 8, Evans, Katoch, and Zheng teach the dual rail memory of claim 3. Zheng teaches wherein the bit line pre-charger (Fig. 2: 115) pre-charges a bit line and a complementary bit line corresponding to a bit cell of the memory array to the second voltage (col. 7, liens 61-62, col. 9, lines 50-53: precharges to VDDP).
Regarding claim 9, Evans, Katoch, and Zheng teach the dual rail memory of claim 3. Katoch teaches wherein the read circuit (Fig. 3: 240) includes , a sense amplifier (Fig. 3: 305) and an output driver (driver associated with Fig. 3: 355).
Zheng teaches a read column mux (Zheng  Fig. 2: 120).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Katoch and Zheng into the teachings of Evans such read circuit with enhanced components can be employed in the apparatus to reduce read error.
Regarding claim 10, Evans, Katoch, and Zheng teach the dual rail memory of claim 8.  Zheng teaches wherein the sense amplifier and the output driver (Fig. 2: 120, 130, associated drive circuitry) are configured to operate at the second voltage (operates in lower VDDP).

Response to Arguments
NSDP double patenting rejection is being withdrawn based on Terminal Disclaimer approved on 03/17/2021.
Applicant’s arguments with respect to claim(s) 1 have been considered but are partly moot because the new ground of rejection using existing reference is added.
Examiner Amendment style suggestion being provided here:
The following suggestion is made that will place the application in better condition for allowance as best understood by examiner. 
Correct all identified (and other if any) informality in claims 
Incorporate claim 2 limitations into independent claim 1.
Incorporate claim 12 limitations into independent claim 11.
Incorporate some or, all limitations of claim 17 limitations into independent     claim 18.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
YEUNG (US 2014/0247081 A1): Fig. 1-Fig. 4B disclosure applicable for all claims
Lee (US 2011/0188326 A1): Fig. 1-Fig. 18 applicable for all claims. 
US 20150098267 A1 applicable for claim 11 and claim 18 because it teaches pulse generator. See Fig. 10A for pulse generator and Fig. 2B JTAG scan for BIST circuit.  
Bartling et al. (US 2014/0211576 A1): Fig. 1-Fig. 18 applicable for all claims.
US 6721213 B2 Fig. 3 teaches level shifter and related circuitry.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Tentatively Indicated as Allowable Subject Matter
Claims 2, 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further objections must be over-come.

See EA suggestion though in section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)